         Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AUDRA MCCOWAN, et al.,                              Civil Action
Plaintiffs,

v.


CITY OF PHILADELPHIA, et al.,                       No. 2:19-cv-03326-KSM
Defendants.


     ANSWERS AND OBJECTIONS TO REQUESTS FOR ADMISSIONS DIRECTED TO
                      RICHARD ROSS, JR. –FIRST SET
1. Admit in October 2008 Ms. McCowan was transferred to work in the Police Board of Inquiry
   (PBI).
      Answer: Admitted.

2. Admit in October 2008 your rank was Deputy Commissioner of the Philadelphia Police
   Department.

      Answer: Admitted.

3. Admit in October 2008 Police Officer (now Sergeant) Derrick Lyles worked as your personal
   driver and aide.

      Answer: Admitted.

4. Admit in 2009 you directed Officer Lyles to call Ms. McCowan for the purpose of
   introducing you to her.

      Answer: Objection. This alleged fact, is not proportional to the needs of the
      case as these alleged facts will not resolve the factual and legal issues pled
      against Mr. Ross. Fed. R. Civ. P. 26(b)(1), which claim that he discriminated
      against McCowan based on race under 42 U.S.C. Section 1981 (Counts VIII,
      IX, X, XI, XII, 42 U.S.C. Section 1983 Equal Protection (Counts XII); 42
      U.S.C. Section 1983 (First Amendment); Pennsylvania Whistleblower Statute
      (Count XIV); Intentional Infliction of Emotional Distress (Count XV). The
      actual events leading up to the undisputed consensual relationship Ms.
      McCowan and Mr. Ross will not tend to prove or disprove that Mr. Ross
      discriminated against Ms. McCowan based on race, whether the claim is
      framed under Section 1981 or Section 1983. Moreover, the alleged events
      leading up to the relationship will not tend to prove or disprove that Mr. Ross
      retaliated against her, giving rise to a cause of action under the First
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 2 of 13



   Amendment or the Pennsylvania Whistleblower Statute. And, any facts
   which predate the complaint by two years fall outside of the applicable statute
   of limitations, especially for the state law claim of Intentional Infliction of
   Emotion Distress. (Count XV). Without waiving said objection, Mr. Ross has
   no recollection of this purported fact, and after reasonable inquiry, is
   unaware of, and not in possession of any information, that would permit him
   to admit or deny this request for admission.

5. Admit after Officer Lyles introduced you to Ms. McCowan over the telephone, you told Ms.
   McCowan you were concerned that racial discrimination was affecting PBI board decisions.

   Answer: See objection and answer to #4.

6. Admit you asked Ms. McCowan if she would be your “eyes and ears in the office” and
   directed her to notify you personally if she noticed racial discrimination in the PBI office.

   Answer: See objection and answer to #4.

7. Admit in 2009 you gave Ms. McCowan your office telephone number.

   Answer: Denied.

8. Admit in 2009 you gave Ms. McCowan your BlackBerry phone number.

   Answer: Admitted as to providing the phone number. As to timing, Mr. Ross, has no
   recollection of this purported fact, and after reasonable inquiry, is unaware of, and not
   in possession of any information, that would permit him to admit or deny the time
   period.

9. Admit in October 2009 you started a romantic relationship with Ms. McCowan.

   Answer: Objection. This alleged fact, is not proportional to the needs of the case as
   these alleged facts will not resolve the factual and legal issues pled against Mr. Ross.
   Fed. R. Civ. P. 26(b)(1), which claim that he discriminated against McCowan based on
   race under 42 U.S.C. Section 1981 (Counts VIII, IX, X, XI, XII, 42 U.S.C. Section 1983
   Equal Protection (Counts XII); 42 U.S.C. Section 1983 (First Amendment);
   Pennsylvania Whistleblower Statute (Count XIV); Intentional Infliction of Emotional
   Distress (Count XV). Without waiving said objection, admitted as to only being in a
   consensual romantic relationship. As to timing, Mr. Ross, has no recollection of this
   purported fact (exact timing) and after reasonable inquiry, is unaware of, and not in
   possession of any information, that would permit him to admit or deny the time period.

10. Admit in 2009 you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116 during work hours.

   Answer: Objection. This alleged fact, is not proportional to the needs of the case
   as these alleged facts will not resolve the factual and legal issues pled against Mr.

                                                  2
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 3 of 13



   Ross. Fed. R. Civ. P. 26(b)(1), which claim that he discriminated against
   McCowan based on race under 42 U.S.C. Section 1981 (Counts VIII, IX, X, XI,
   XII, 42 U.S.C. Section 1983 Equal Protection (Counts XII); 42 U.S.C. Section
   1983 (First Amendment); Pennsylvania Whistleblower Statute (Count XIV);
   Intentional Infliction of Emotional Distress (Count XV). The alleged events
   during the time period of the undisputed consensual relationship (2009 to 2011)
   will not tend to prove or disprove that Mr. Ross discriminated against Ms.
   McCowan based on gender or race. Likewise, the alleged events during the
   relationship will not tend to prove or disprove that Mr. Ross retaliated against
   her, giving rise to a cause of action under the First Amendment or the
   Pennsylvania Whistleblower Statute. And, any facts which predate the
   complaint by two years fall outside of the applicable statute of limitations.

11. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at
    11580 Roosevelt Boulevard, Philadelphia, PA 19116, you always met at the same
    hotel room on the ground level.

   Answer: See response to #10.

12. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116, you instructed her not to enter the hotel using
    the main door, but rather to use a side entrance.

   Answer: See response to #10.

13. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116 you did not want anyone to see you
    meeting her there.

   Answer: See response to #10.

14. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116, you drove an unmarked car.

   Answer: See response to #10.

15. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116, you instructed her not to open the window
    curtains in your hotel room.

   Answer: See response to #10.


16. Admit you told Ms. McCowan you were concerned about the two of you being followed
    or watched by Internal Affairs.

   Answer: See response to #10.

                                               3
      Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 4 of 13




17. Admit the attached document marked McCOWAN 0351 is a photograph of the pool located
    directly outside the room at Ramada Inn (now Motel 6) located at 11580 Roosevelt
    Boulevard, Philadelphia, PA 19116 where you would meet Ms. McCowan.

  Answer: See response to #10.

18. Admit whenever you met Ms. McCowan at Ramada Inn (now Motel 6) located at 11580
    Roosevelt Boulevard, Philadelphia, PA 19116, she would bring you lunch from
    McDonald’s—a 10-piece Chicken McNuggets meal with sweet and sour sauce and a
    diet coke.

  Answer: See response to #10.

19. Admit the room at Ramada Inn (now Motel 6) located at 11580 Roosevelt Boulevard,
    Philadelphia, PA 19116 where you met Ms. McCowan contained one king size bed and
    a small table and chair set that the two of you would use to eat your lunch.

  Answer: See response to #10.

20. Admit between 2010 and 2011 you met Ms. McCowan at her home in Overbook Park.

  Answer: See response to #10.

21. Admit the attached document marked McCOWAN 0350 is a photograph of the marked
    Dodge Charger (Car 2) that you drove whenever you met Ms. McCowan at her home in
    Overbrook Park.

  Answer: See response to #10.

22. Admit whenever you met Ms. McCowan at her home in Overbook Park you parked
    your marked Dodge Charger (Car 2) on 76th Street.

  Answer: See response to #10.

23. Admit whenever you met Ms. McCowan at her home in Overbook Park you would
    exit through the back door and the driveway.

  Answer: See response to #10.

24. Admit whenever you met Ms. McCowan at her home in Overbook Park you did not
    want anyone to see you meeting her there.

  Answer: See response to #10.



                                           4
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 5 of 13



25. Admit between 2010 and 2011 you spoke with Ms. McCowan on the phone almost
    every morning until 8:10 a.m. when you had to be on the morning conference call.

   Answer: See response to #10.

26. Admit between 2009 and 2011 you would take Ms. McCowan to lunch at the
    Chops steakhouse formerly located at 700 Walnut Street, Philadelphia, PA 19106.

   Answer: See response to #10.



27. Admit whenever you met Ms. McCowan at the Chops steakhouse formerly located at 700
    Walnut Street, Philadelphia, PA 19106 she would walk to meet you there for lunch.

   Answer: See response to #10.


28. Admit whenever you met Ms. McCowan at the Chops steakhouse formerly located at 700
    Walnut Street, Philadelphia, PA 19106, after lunch you would drive her part of the way back
    to police headquarters in your marked Dodge Charger (Car 2) and she would get out at 7th
    and Market Streets, and walk the rest of the way back to Police Headquarters.

    Answer: See response to #10.

29. Admit whenever you met Ms. McCowan at the Chops steakhouse formerly located at 700
    Walnut Street, Philadelphia, PA 19106 you did not want anyone to see her getting out of your
    marked Dodge Charger (Car 2).

    Answer: See response to #10.

30. Admit between 2009 and 2011 you would also take Ms. McCowan to lunch at McCormick &
    Schmick’s located at 1 South Broad Street, Philadelphia, PA 19107.

    Answer: See response to #10.

31. Admit whenever you met Ms. McCowan at McCormick & Schmick’s located at 1 South
    Broad Street, Philadelphia, PA 19107 you would sit on the second floor in a booth that could
    be enclosed by curtains and was overlooking the first floor of the restaurant.

    Answer: See response to #10.

32. Admit whenever you met Ms. McCowan at McCormick & Schmick’s located at 1 South
    Broad Street, Philadelphia, PA 19107 you did not want anyone to see you meeting her there.

   Answer: See response to #10.


                                                5
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 6 of 13



33. Admit on July 7, 2010 you were with Ms. McCowan at her home in Overbrook Park when
    you were notified of the fatal “duck boat” crash in the water near Penn’s Landing and you
    left from her house to go to the scene.

   Answer: See response to #10.

34. Admit between 2009 and 2011 you would ask Ms. McCowan to meet you in the stairwell of
    Police Headquarters to see what she wore to work that day and give her a kiss.

   Answer: See response to #10.

35. Admit between 2009 and 2011 you would also ask Ms. McCowan to “accidentally” run into
    you in the hallway so you could see her.

   Answer: See response to #10.

36. Admit you purchased Ms. McCowan gifts.

   Answer: See response to #10.

37. Admit you purchased Ms. McCowan a watch dressed in Swarovski crystals.

   Answer: See response to #10.

38. Admit you purchased Ms. McCowan diamond bracelets.

   Answer: See response to #10.

39. Admit you purchased Ms. McCowan a necklace.

   Answer: See response to #10.

40. Admit you paid Ms. McCowan’s PECO gas bill.

   Answer: See response to #10.

41. Admit before the Police Department’s command staff switched to Samsung phones,
    they (including you) had BlackBerry phones.

   Answer: See objection as set forth in #10. Without waiving objection, admitted.

42. Admit when you had a BlackBerry phone you instructed Ms. McCowan to also purchase a
    BlackBerry phone so you could communicate via BlackBerry PIN-to-PIN messaging.

   Answer: See response to #10.



                                               6
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 7 of 13



43. Admit you asked Ms. McCowan to communicate with you via BlackBerry PIN-to-PIN
    messaging because you wanted your relationship to remain secret.

   Answer: See response to #10.
44. Admit you communicated with Ms. McCowan via BlackBerry PIN-to-PIN messaging for a
    period between 2009 and 2011.
   Answer: See response to #10.

45. Admit between 2009 and 2011 you obtained a personal phone number and instructed Ms.
    McCowan to use that number to contact you.

   Answer: See response to #10.


46. Admit in 2011 Ms. McCowan stopped calling you every morning.

   Answer: See response to #10.

47. Admit in 2011 when Ms. McCowan stopped calling you every morning you asked what
    was “wrong.”

   Answer: See response to #10.

48. Admit in 2011 when Ms. McCowan stopped calling you every morning you asked if
    there was “someone else.”

   Answer: See response to #10.

49. Admit that in 2011 Ms. McCowan said she wanted to find someone she “could settle
    down and grow with.”

   Answer: See response to #10.

50. Admit in 2011 Ms. McCowan ended the romantic relationship between you.

   Answer: See response to #10. Without waiving said objection, it is admitted that the
   relationship ended. As to timing, Mr. Ross, has no recollection of this purported fact,
   and after reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny the exact date in 2011. Mr. Ross believes that
   the relationship ended in 2011.

51. Admit when Ms. McCowan ended the romantic relationship in 2011 you became agitated and
    repeatedly stated, “I have more to lose than you do.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.
                                             7
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 8 of 13



52. Admit when Ms. McCowan ended the romantic relationship in 2011 you told Ms. McCowan,
    “I don’t want anything about us getting out.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.

53. Admit when Ms. McCowan ended the romantic relationship in 2011 you threatened that if
    anyone found out about your relationship with Ms. McCowan you would “deny it.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.

54. Admit after Ms. McCowan ended the relationship in 2011 you did not speak to her for
    a period.

   Answer: Mr. Ross, has no recollection of this purported fact because the
   request is vague and does not provide a specific time period, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.

55. Admit after Ms. McCowan ended the relationship in 2011 you would look at her with disgust
    when you walked past her in the workplace.

   Answer: Denied.

56. Admit in late 2011 you became aware that Ms. McCowan had started dating a single man
    who worked in the Homicide Unit.

   Answer: Admitted in part. Denied in part. It is a dismissed that Mr. Ross became
   aware of McCowan’s dating a person who was assigned to the Homicide Unit. As to
   time period, Mr. Ross has no recollection of this purported fact, and after reasonable
   inquiry, is unaware of, and not in possession of any information, that would permit him
   to admit or deny this request for admission.

57. Admit in late 2011 after you became aware that Ms. McCowan had started dating a single
    man who worked in the Homicide Unit you referred to the man as Ms. McCowan’s “little
    friend from Homicide.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.

58. Admit in late 2011 after you became aware that Ms. McCowan had started dating a single
    man who worked in the Homicide Unit you stated, “I’m going down to Homicide to meet
    with Captain Clark and to check out your new boo.”
                                              8
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 9 of 13



   Answer: Mr. Ross, has no recollection of this purported fact, and after
   reasonable inquiry, is unaware of, and not in possession of any information,
   that would permit him to admit or deny this request for admission.
59. Admit in late 2011 after you became aware that Ms. McCowan had started dating a single
    man who worked in the Homicide Unit, she told you she was fearful you were going to ruin
    her relationship because of jealousy.
   Answer: Denied.
60. Admit in 2013 Ms. McCowan informed you that she had recently started dating her now-
    husband and asked you “not to mess with him because he is a really good guy.”

   Answer: Denied.

61. Admit in 2013 Ms. McCowan said she was afraid you would ruin her relationship with her
    now-husband because of how you acted when she had the relationship with the man who
    worked in the Homicide Unit.

   Answer: Denied.

62. Admit in 2013 during the conversation about Ms. McCowan’s now-husband you said to Ms.
    McCowan, “I have more to lose than you do.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after reasonable
inquiry, is unaware of, and not in possession of any information, that would permit him to
admit or deny this request for admission.

63. Admit in 2013 during the conversation about Ms. McCowan’s now-husband you also said to
    Ms. McCowan, “I don’t want anyone to find out about us.”

    Answer: Mr. Ross, has no recollection of this purported fact, and after reasonable
inquiry, is unaware of, and not in possession of any information, that would permit him to
admit or deny this request for admission.

64. Admit in 2013 during the conversation about Ms. McCowan’s now-husband you again said
    to Ms. McCowan that if anyone found out about your romantic relationship with her you
    would “deny it.”

   Answer: Mr. Ross, has no recollection of this purported fact, and after reasonable
inquiry, is unaware of, and not in possession of any information, that would permit him to
admit or deny this request for admission.

65. Admit in 2013 during the conversation about Ms. McCowan’s now-husband you told Ms.
    McCowan not to tell him about your romantic relationship with her.

   Answer: Mr. Ross, has no recollection of this purported fact, and after reasonable
inquiry, is unaware of, and not in possession of any information, that would permit him to
admit or deny this request for admission.
                                              9
      Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 10 of 13



66. Admit during your employment with the Philadelphia Police Department you maintained a
    cell phone associated with the telephone number 215-287-3511.

   Answer: Admitted.

67. Admit during your employment with the Philadelphia Police Department you maintained a
    cell phone associated with the telephone number 215-964-0515.

   Answer: Admitted.

68. Admit during your employment with the Philadelphia Police Department you maintained the
    email address rjr219@hotmail.com.

   Answer: Admitted.

69. Admit you served as Commissioner of the Philadelphia Police Department from January
    2016 to August 2019.

   Answer: Admitted.



70. Admit from 2009 to 2019 Ms. McCowan was your subordinate.

   Answer: Denied as Ms. McCowan was not in his direct chain of command. By way of
   further denial, as Commissioner, all officers are below his rank and thus this question,
   as worded is confusing and misleading.

71. Admit in February 2019 Ms. McCowan contacted you on your personal cell phone
    associated with the telephone number 215-287-3511 and informed you that she had been
    experiencing sexual harassment and a hostile work environment in the Delaware Valley
    Intelligence Center.

   Answer: Admitted.

72. Admit that in February 2019 Ms. McCowan also informed you that she had been punished
    for reporting sexual harassment and a hostile work environment in the Delaware Valley
    Intelligence Center.

   Answer: Denied.


73. Admit that after Ms. McCowan informed you that she had been experiencing sexual
    harassment in the Delaware Valley Intelligence Center you suggested, “So why don’t you
    just order his dumb ass to go sit down and get out of your face ‘Officer.’”



                                             10
      Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 11 of 13



    Answer: Admitted in part, denied in part. It is admitted that Ms. McCowan
informed me that she had been experiencing sexual harassment in the Delaware Valley
Intelligence Center. As to remaining statements, Mr. Ross, has no recollection of the
remaining purported facts as set forth, and after reasonable inquiry, is unaware of,
and not in possession of any information, that would permit him to admit or deny this
request for admission.

74. Admit that after Ms. McCowan informed you that she had been experiencing sexual
   harassment in the Delaware Valley Intelligence Center you said, “I know you don’t like for
   me to be straight with you, largely because ‘two rams always seems to butt heads’ . . . but I
   want to offer you some sage advice as a friend,” and when Ms. McCowan asked you to share
   your advice you responded, “No, not the time based on your frame of mind.”

    Answer: Admitted in part, denied in part. It is admitted that Ms. McCowan
informed me that she had been experiencing sexual harassment in the Delaware Valley
Intelligence Center. As to remaining statements, Mr. Ross, has no recollection of the
remaining purported facts as set forth, and after reasonable inquiry, is unaware of,
and not in possession of any information, that would permit him to admit or deny this
request for admission.



75. Admit that after Ms. McCowan informed you that she had been experiencing sexual
   harassment in the Delaware Valley Intelligence Center you said you were going to “school”
   Ms. McCowan on sexual harassment.

    Answer: Admitted in part, denied in part. It is admitted that Ms. McCowan informed
me that she had been experiencing sexual harassment in the Delaware Valley Intelligence
Center. As to remaining statements, Mr. Ross, has no recollection of this purported fact as
set forth, and after reasonable inquiry, is unaware of, and not in possession of any
information, that would permit him to admit or deny this request for admission.

76. Admit that on Friday, May 10, 2019 you attended a meeting with Deputy Coulter and
   1st Deputy Patterson where you decided to disapprove Ms. McCowan’s Hardship Memo
   dated May 6, 2019.

   Answer: Denied.

77. Admit that you stated your reason for disapproving Ms. McCowan’s Hardship Memo
   dated May 6, 2019 was because you thought she was “making it up.”

   Answer: Denied.

78. Admit you retaliated against Ms. McCowan for ending the two-year romantic
   relationship you had with her.

   Answer: Denied.
                                              11
  Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 12 of 13




Date: May 26, 2020
                                                          /s/ Jeffrey M. Scott

                                                         Jeffrey M. Kolansky
                                                               Lloyd Freeman
                                                              Jeffrey M. Scott
                                                      Archer & Greiner, P.C.
                                                 1717 Arch Street, Suite 3500
                                                     Philadelphia, PA 19107
                                                 Counsel for Richard Ross, Jr.




                                 12
       Case 2:19-cv-03326-KSM Document 62-2 Filed 06/19/20 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I served Answers and Objections to Requests for
Admissions Directed to Richard Ross, Jr. –first set via email and first class mail, postage prepaid
to counsel of record.

       Daniel R. Unterburger
       Erica Kane
       Assistant City Solicitor
       Labor & Employment Unit
       City of Philadelphia Law Department
       1515 Arch Street, 16th Floor
       Philadelphia, PA 19102

       Amy C. Lachowicz
       Daniel J. McGravey
       Lauri A. Kavulich
       Clark Hill PLC
       2001 Market Street
       Two Commerce Square
       Suite 2620
       Philadelphia, PA 19103

       Ian M. Bryson, Esquire
       Derek Smith Law Group, PLLC
       1835 Market Street, Suite 2950
       Philadelphia, PA 19103
       ian@dereksmithlaw.com
                                                                            /s/ Jeffrey M. Scott


                                                                             Jeffrey M. Kolansky
                                                                                   Lloyd Freeman
                                                                                  Jeffrey M. Scott
                                                                          Archer & Greiner, P.C.
                                                                     1717 Arch Street, Suite 3500
                                                                         Philadelphia, PA 19107
                                                                     Counsel for Richard Ross, Jr.




218569210v1




                                                13
